Case 20-03142-KRH           Doc 75     Filed 08/16/21 Entered 08/16/21 19:55:01        Desc Main
                                      Document     Page 1 of 17


David G. Barger (VSB No. 21652)
Thomas J. McKee, Jr. (VSB No. 68427)
J. Gregory Milmoe (admitted pro hac vice)
Greenberg Traurig, LLP
1750 Tysons Boulevard, Suite 1000
McLean, Virginia 22102
Telephone: (703) 749-1300
Fax: (703) 749-1301
Email: mckeet@gtlaw.com

Counsel to ULX Partners, LLC and UnitedLex Corporation

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   (Richmond Division)

 In re:
                                                              Chapter 7
 LECLAIRRYAN PLLC,
                                                              Case No. 19-34574 (KRH)
                            Debtor.


 Lynn L. Tavenner, as Chapter 7 Trustee,

                            Plaintiff,
                                                              Adv. Pro. 20-03142 (KRH)
 vs.

 ULX Partners, LLC and UnitedLex Corporation

                            Defendants.



  DEFENDANTS’ OBJECTION TO TRUSTEE’S MOTION FOR LEAVE TO AMEND
       COMPLAINT AND TO MODIFY PRETRIAL SCHEDULING ORDER

          ULX Partners, LLC (“ULXP”) and UnitedLex Corporation (“UnitedLex” and together

with ULXP, the “Defendants”), by and through their undersigned counsel, submit this objection (the

“Objection”) to the Motion for Leave to Amend Complaint and to Modify Pretrial Scheduling Order

[ECF No. 66] (as modified by that Corrected Motion for Leave to Amend Complaint and to Modify




                                                    1
Case 20-03142-KRH        Doc 75     Filed 08/16/21 Entered 08/16/21 19:55:01             Desc Main
                                   Document     Page 2 of 17



Pretrial Scheduling Order [ECF No. 73], the “Motion to Amend”)1 filed by Lynn L. Tavenner, solely

in her capacity as Chapter 7 Trustee (the “Trustee”) of the bankruptcy estate of LeClairRyan PLLC

(“LeClairRyan” or the “Debtor”). In support of this Objection, the Defendants respectfully state as

follows:

                                PRELIMINARY STATEMENT

       On numerous occasions, counsel for the Trustee has expressed to the Court an earnest desire

to administer the Debtor’s estate and prosecute the claims lodged against the Defendants as

expeditiously and economically as possible. Now, only a couple months shy of when the trial for this

Adversary Proceeding was to begin, the Trustee’s position has suddenly changed as she moves for

leave to amend the Complaint to not only add defendants to the proceeding, but also to add new claims

against the Defendants – primarily on the alleged basis that she developed evidence warranting such

amendments. Yet other than vague conclusory assertions and generalities, the Trustee does not

identify the new evidence she relies upon to justify an amendment, or, more importantly, when such

evidence was discovered. Indeed, a review of the allegations in the Amended Complaint confirms

that the amendment is not warranted because the new claims against the Defendants are not premised

upon recently discovered evidence. Rather, the Trustee has had the relevant documents and

information purportedly underlying the “new” claims against the Defendants in her possession since

well before she filed the original Complaint in October 2020.

       In addition to being unjustified, the Trustee’s proposed amendment will prejudice Defendants.

While the Court’s recent ruling on Defendants’ Motion to Dismiss eviscerated the bulk of the

Trustee’s theories and claims in this case, the Trustee’s proposed amendment improperly seeks




1
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such
terms as set forth in the Motion to Amend.


                                                 2
Case 20-03142-KRH         Doc 75     Filed 08/16/21 Entered 08/16/21 19:55:01               Desc Main
                                    Document     Page 3 of 17



                                                                                – all in an obvious and

desperate effort to artificially support a sensational claim of damages following such ruling.

Amendments                                             are futile, however, and should not be permitted.

Moreover, amending the complaint at this stage of the litigation will also significantly increase the

costs of discovery. Not only will new discovery be required in the form of additional document

custodians, years of emails, experts, and witnesses, but the Defendants will also likely need to

reexamine many of the hundreds of thousands of pages of documents already exchanged in discovery

with an eye towards the Trustee’s new claims and allegations. In many respects, the Trustee is asking

that the parties begin anew.

       In the event the Court grants the Motion to Amend notwithstanding the foregoing, the three-

month postponement of the trial date will not be sufficient. As the Trustee noted, the parties are “only

partially through document discovery, and depositions have not yet commenced” (Motion to Amend,

¶ 2). With the proposed addition of new defendants and numerous claims asserted against them,

based on the pace of the discovery process thus far and anticipated future motions practice, a longer

extension than that which the Trustee proposes is appropriate. Furthermore, if the trial is to be

rescheduled, the Defendants request the opportunity to confer with the Trustee (and counsel for any

added defendant) on new trial dates.2




2
  Prior to filing the Motion to Amend, the Trustee’s counsel did not confer with Defendants about
the length of the potential continuance of the trial or her proposed dates in January/February 2022.
Lead trial counsel for the Defendants has a conflicting trial in state court in California that is
currently scheduled to begin on January 23, 2022, and last three to four weeks. Defendants would
be unduly prejudiced should lead trial counsel not be able to represent the Defendants during the
trial due to a scheduling conflict.


                                                   3
Case 20-03142-KRH         Doc 75    Filed 08/16/21 Entered 08/16/21 19:55:01               Desc Main
                                   Document     Page 4 of 17



                                  RELEVANT BACKGROUND

         1.     On October 26, 2020, the Trustee commenced the above-captioned adversary

proceeding (the “Adversary Proceeding”) by filing a fourteen-count complaint (as corrected by that

October 28, 2020 filing, the “Complaint”) [ECF No. 4] against the Defendants.

         2.     On December 17, 2020, the Court entered an order (the “Pretrial Order”) [ECF No.

9] fixing the trial date as well as pre-trial deadlines pertaining to statutory disclosures, discovery,

dispositive motions and exhibit filings.

         3.     On January 11, 2021, the Defendants filed a motion (the “Motion to Dismiss”) [ECF

No. 17] seeking to dismiss ten of the fourteen counts of the Complaint.

         4.     Since December 2020, Defendants and the Trustee have been engaged in written

discovery, including exchanging interrogatory responses as well as exchanging and reviewing

hundreds of thousands of pages of documents in various productions.

         5.     On May 25, 2021,3 the Court approved the Stipulated Protective Order Regarding the

Disclosure and Use of Confidential Information (the “Protective Order”) [ECF No. 47] governing

the parties’ use and disclosure of confidential information provided during the discovery process.

         6.     On June 4, 2021, the Court entered an order (the “Second Pretrial Order”) [ECF No.

49], modifying the trial date set forth in the Pretrial Order, with the new trial dates scheduled as

October 25, 2021 through November 5, 2021.

         7.     On June 24, 2021, the Court conducted a hearing on the Motion to Dismiss.

         8.     On July 20, 2021, the Court issued its Memorandum Opinion (the “Motion to Dismiss

Opinion” [ECF No. 57] and related order [ECF No. 58], granting in part and denying in part the




3
    The order was signed on May 21, 2021 but entered on the docket on May 25, 2021.


                                                  4
Case 20-03142-KRH           Doc 75    Filed 08/16/21 Entered 08/16/21 19:55:01           Desc Main
                                     Document     Page 5 of 17



Motion to Dismiss. With respect to the Trustee’s conspiracy counts in particular, the Court dismissed

the bulk of the Trustee’s bases for such counts, holding:

       Entering into a joint venture, converting the business from a professional corporation to a
       professional limited liability company, terminating the firm’s deferred compensation and
       supplemental retirement plans, and making misleading or false statements to third-party
       professional consultants are not themselves unlawful acts, nor does the Trustee allege any
       unlawful means through which these acts were accomplished. Furthermore, in Virginia, a
       fraudulent conveyance cannot be the predicate act for a conspiracy claim.

       Motion to Dismiss Opinion, p.19.

       9.      Rather, in the Motion to Dismiss Opinion, the Court held that only two allegations

gave rise to a potential conspiracy claim: (i) an alleged conspiracy between Defendants and LCR’s

board members and officers to breach directors/officers’ breach of fiduciary duty through the

misappropriation of client funds, and (ii) the unauthorized practice of law by Defendants. See Motion

to Dismiss Opinion, p.20.

       10.     On August 5, 2021, the Trustee filed the Motion to Amend. The proposed amended

complaint (the “Amended Complaint”) was attached as Exhibit A to the Motion to Amend and filed

under seal.

                                           OBJECTION

A.     The Trustee’s Unexplained and Unwarranted Delay in Filing the Motion to Amend
       Warrants Denial of Leave to Amend the Complaint

       11.     As noted by the Supreme Court in Krupski v. Costa Crociere S.p.A., 560 U.S. 538

(2010), “a court may consider a movant’s ‘undue delay’ or ‘dilatory motive’ in deciding whether

to grant leave to amend under Rule 15(a).” Id.at 553. The Trustee’s reasons for seeking to amend

the complaint at this late time, and after substantial delay, are circumspect and not clearly

articulated in the motion beyond general and vague assertions. Accordingly, the Motion to Amend

should be denied.




                                                  5
Case 20-03142-KRH         Doc 75    Filed 08/16/21 Entered 08/16/21 19:55:01             Desc Main
                                   Document     Page 6 of 17



       12.     It has been approximately 10 months since the Trustee filed the original Complaint.

Since that time, the parties have engaged in written discovery and various document productions

beginning in February and March of 2021. Even prior to that time, however, the Trustee and her

special counsel engaged in pre-complaint discovery, allegedly reviewing millions of pages of the

Debtor’s own records and emails, conducting Rule 2004 exams of two of UnitedLex’s principals,

and making demands for records from various third parties. Nevertheless, in her Motion to Amend,

the Trustee asserts, without specifics, that since filing the Complaint in October 2020 her

“investigation has uncovered compelling evidence that supports adding                          ULX

Manager, and new claims against the existing defendants.” (Motion ¶10). Further, she argues that

she brought the Motion to Amend “as promptly as she could have” (Motion to Amend, ¶ 17),

prefacing such statement with an explanation that she “has been investigating a legion of targets .

. . and has mediated and settled with dozens of parties.” (Id.).

       13.     The Trustee’s activities with respect to mediating and settling other matters do not

justify the delayed filing of the Motion to Amend in this case. The additional defendants the

Trustee seeks to add have always been part of the narrative of the proceeding, even if not

specifically identified in the Complaint. In fact, in the Trustee’s February 2021 responses to

ULXP’s interrogatories, the Trustee identified                  as an alleged co-conspirator of the

Defendants. Nevertheless, the Trustee opted to wait another seven months before moving to

amend the Complaint to add                  . Further, it should be noted that it is the Trustee that

opted to initiate this suit solely against the UnitedLex and ULXP back in October 2020 rather than

wait for additional investigation with respect to other potential defendants. Thus, the potential

prejudice she complains of in her Motion to Amend in the form of possible duplicate proceedings

is solely the result of her own strategic choices.




                                                     6
Case 20-03142-KRH   Doc 75    Filed 08/16/21 Entered 08/16/21 19:55:01   Desc Main
                             Document     Page 7 of 17
Case 20-03142-KRH          Doc 75    Filed 08/16/21 Entered 08/16/21 19:55:01                Desc Main
                                    Document     Page 8 of 17



assert new theories are not reviewed favorably when the facts and the theory have been known to the

party seeking amendment since the inception of the cause of action.”) (quoting Acri v. International

Ass’n of Machinsts, 781 F.2d 1393, 1398 (9th Cir. 1986); State Distributors, Inc. v. Glenmore

Distilleries Co., 738 F.2d 405, 416 (10th Cir. 1984) (“Where the party seeking amendment knows or

should have known of the facts upon which the proposed amendment is based but fails to include

them in the original complaint, the motion to amend is subject to denial.”) (internal citations omitted).

        15.       Moreover, with respect to the claims the Trustee seeks to allege against

        , the Trustee had access to evidence allegedly in support of such claims (or at least certain

of them) since prior to the filing of the Complaint. For example, in the Trustee’s responses to the

interrogatories propounded by the Defendants, which, again, the Trustee provided in February of

this year, the Trustee identifies numerous communications between                               and the

Defendants or otherwise between                     and LeClairRyan employees regarding the joint

venture. Further, many of the email communications that the Trustee cites throughout her

complaint are emails that she has had in her possession since her appointment as they contain LCR

employees as parties to the communications.

        16.       Finally, and particularly in light of the fact that the Amended Complaint is based

upon purported evidence known by the Trustee for some time, Defendants are prejudiced by the

Trustee’s calculated decision to wait to file the Motion to Amend until after it had the benefit of

the Court’s ruling on the Motion to Dismiss. As noted in Meisner v. Zymogenetics, Inc., 2016 U.S.

Dist. LEXIS 125378 (D.S.C. 2016) where a plaintiff brought a motion to amend well into the

litigation based on facts known to him at the time a case was originally removed to federal court,

the court said:

        To allow the Plaintiff to amend its Complaint at this stage of the proceedings, after
        the Magistrate Judge has issued a formal recommendation regarding the disposition



                                                   8
Case 20-03142-KRH        Doc 75     Filed 08/16/21 Entered 08/16/21 19:55:01            Desc Main
                                   Document     Page 9 of 17



       of a dispositive motion, would not only prejudice the Defendants, who have
       expended the time and expense of fully briefing a motion to dismiss; it would
       encourage dilatory practices on the part of plaintiffs in delaying motions for leave
       to amend until after they have the benefit of a Magistrate Judge’s opinion.

       Id. at *19 (emphasis added).

       17.     The Trustee has not stated a valid basis for her delay in filing the Motion to Amend.

This unjustified delay coupled with the mentioned prejudice and the futility of the proposed Amended

Complaint, as discussed below, supports denial of the Trustee’s request for leave. Cf. Island Creek

Coal Co. v. Lake Shore, Inc., 832 F.2d 274 (4th Cir. 1987) (reversing a bankruptcy court’s denial

of a motion to amend a complaint where, among other things, the motion was brought to state a

separate ground for recovery the facts of which were allegedly discovered 3 months prior to the

filing of the motion to amend.).

B.     The Motion to Amend Should be Denied as the Portions of the Proposed Amendment
       Would be Futile6

       18.     The Fourth Circuit has stated that leave to amend under Rule 15(a) should be denied

when an amendment would be futile. See Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006). A

proposed amendment is considered futile if it cannot withstand a motion to dismiss. See Perkins

v. United States, 55 F.3d 910, 917 (4th Cir. 1995); Parker v. Berryhill, No. 4:17CV143, 2018 WL




6
  The Defendants reserve the right to raise these and additional arguments, including without
limitation those in the realm of futility, through a potential Motion to Dismiss the Amended
Complaint should the Court grant the Trustee leave to amend and the Defendants determine such
filing to be appropriate. Additionally, it should be noted that the Trustee’s attempt to add ULX
Manager, LLC as a defendant in this case violates the Court’s FAO Procedures Order, as
amended [Bankruptcy Case Docket No. 533]. More specifically, the Trustee never served a
demand letter upon ULX Manager, LLC, nor did it give ULX Manager, LLC an opportunity to
mediate. Although ULX Manager, which is represented by Greenberg Traurig, would have
rejected such demand and elected not to mediate at this stage, the Trustee’s decision to seek to
add ULX Manager, LLC is yet another example of the Trustee litigating by her own set of rules
and repeatedly requesting that the Court modify its procedures accordingly.


                                                 9
Case 20-03142-KRH   Doc 75    Filed 08/16/21 Entered 08/16/21 19:55:01   Desc Main
                             Document     Page 10 of 17
Case 20-03142-KRH         Doc 75    Filed 08/16/21 Entered 08/16/21 19:55:01                 Desc Main
                                   Document     Page 11 of 17



        Entering into a joint venture, converting the business from a professional corporation to a
        professional limited liability company . . . and making misleading or false statements to third-
        party professional consultants are not themselves unlawful acts” on which a conspiracy claim
        can rest, nor can “a fraudulent conveyance . . . be the predicate act for a conspiracy claim.

        (Id.).

        23.




        24.      In the event the Court decides to grant the Motion to Amend, the ULX Entities

respectfully request that the Court strike those portions of the Amended Complaint



        (ii)     The Amended Complaint Cannot Be Based Upon Conclusory Allegations

        25.      As noted in SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412 (4th Cir. 2015),

courts “accept as true all well-pled facts in the complaint and construe them in the light most favorable

to [the pleading party].” Id. at 422 (internal citation omitted). Courts “do not, however, accept as

true a legal conclusion couched as a factual allegation . . . [n]or do [courts] accept unwarranted

inferences, unreasonable conclusions, or arguments.” Id. (internal quotations and citations omitted).

Additionally, courts “can further put aside any naked assertions devoid of further factual

enhancement.” Id. Portions of the Trustee’s proposed Amended Complaint fail to satisfy the

foregoing.

        26.




                                                   11
Case 20-03142-KRH        Doc 75    Filed 08/16/21 Entered 08/16/21 19:55:01              Desc Main
                                  Document     Page 12 of 17




       27.     Similarly, the Trustee offers nothing but “naked assertions devoid of further factual

enhancement” with respect to its inflammatory claims of                                           by

Defendants. See e.g., Amended Complaint,




       28.     Conclusory allegations like those above are not a proper basis to state a claim and

the Amended Complaint is therefore futile in this respect.

C.     The Motion to Amend Should be Denied to the Extent it Ignores the Terms of the
       Protective Order

       29.     The Defendants object to the Motion to Amend to the extent it ignores the

protections provided under the terms of the Court’s Protective Order regarding discovery in this

case. As noted by the Trustee in the Motion to Amend, counsel for the Trustee provided a draft of

the amended complaint to counsel for the Defendants. Although the Amended Complaint does

not attach emails as exhibits, the Trustee repeatedly quotes emails that were produced by

Defendants in discovery and were designated as “Confidential” in accordance with the procedure

set forth in the Protective Order. Pursuant to the terms of the Protective Order, such “Confidential”

materials cannot be disclosed except to limited classes of persons/entities. [Docket No. 47, ¶11].




                                                 12
Case 20-03142-KRH        Doc 75    Filed 08/16/21 Entered 08/16/21 19:55:01             Desc Main
                                  Document     Page 13 of 17



       30.     In the event a party objects to the designation of a “Confidential” designation, the

Protective Order requires that the objecting party serve a written objection stating the grounds for

the objection, after which time the designating party shall have ten business days to consider and

withdraw a designation. Id. at ¶10. If the designating party does not withdraw the designation,

then the objecting party may move the Court for an order removing the designation. Id. The

Protective Order states, however, that “[u]ntil the Court rules on the challenge, all parties shall

continue to afford the material in question the level of protection to which it is entitled as

designated.” Id.

       31.     The Trustee has not abided by the foregoing terms of the Protective Order as she

has failed to serve Defendants with a written objection to any such “Confidential” designation.

Accordingly, Defendants request that in the event the Court grants the Trustee leave to amend, that

the Trustee be required to redact information previously designated as Confidential until such time

as the Trustee has abided by the terms and procedures set forth in the Protective Order.

D.     If the Court Agrees to Extend the Trial Date and Pre-Trial Deadlines, A Period Greater
       Than Three Months Will Be Needed

       32.     In the event the Court grants the Motion to Amend, the Trustee requests a “modest

extension [of three months] to the pretrial schedule and trial date”. (Motion to Amend, ¶ 24).

While the Defendants eagerly await their day in court so that they may be able to present evidence

that will contradict many of the loaded and baseless allegations asserted by the Trustee in the

Complaint (and Amended Complaint, as applicable), as the Trustee noted herself, the addition of

new parties and new claims will warrant significant additional discovery and a re-review of certain

previous discovery. The Trustee has added          new paragraphs of allegations in the Amended

Complaint, has added new parties, and has added                  new counts against those parties.

Additionally, a three month continuance will not suffice in light of anticipated motions practice,



                                                13
Case 20-03142-KRH         Doc 75    Filed 08/16/21 Entered 08/16/21 19:55:01             Desc Main
                                   Document     Page 14 of 17



delays in discovery, and the fact that no depositions have been taken. Further, as noted above,

Defendants’ lead counsel has a three to four week trial scheduled to begin in California state court

on January 23, 2022. Accordingly, and without prejudice to the views that may be expressed on

this issue by             , Defendants respectfully request that trial be continued from its current

October date.

        33.     Before setting a new trial date, however, the Defendants respectfully request that

the Trustee be asked to confirm whether she intends to seek leave to add any additional defendants

to the litigation. In her interrogatory responses, the Trustee identified

                                                                . To date, however, the Trustee has

only sought to add                   to this litigation.   Yet in light of the Trustee identifying

                                back in February 2020, and the Trustee’s recently filed “Consent

Order Granting Relief from the Automatic Stay and Establishing Procedures for Access to

Proceeds of Insurance Policy” [Bankruptcy Case Docket No. 965] in which the Trustee confirms

that she has sent written demand letters to certain of the Debtor’s former attorneys and that she has

agreed to the advancement of certain insurance proceeds to such former attorneys in defense of the

Trustee’s claims, the Defendants query whether, several months from now, the Trustee will seek

leave again to further amend the Amended Complaint (should the Court permit it) to add

                         as defendants in this action. Defendants reserve all rights with respect to

this issue.

        34.     Alternatively, in the event the Court does not grant the Trustee leave to amend the

complaint, Defendants nevertheless request a continuance of the trial date. UnitedLex and ULXP

have not yet filed an Answer in this case, depositions have not yet occurred, and the Trustee has

indicated that she will soon be producing additional documents to Defendants as noted at the July




                                                 14
Case 20-03142-KRH         Doc 75    Filed 08/16/21 Entered 08/16/21 19:55:01               Desc Main
                                   Document     Page 15 of 17



2021 omnibus hearing. Under the current Pre-Trial Scheduling Order, however, the parties are

required to designate experts no later than August 26, 2021, dispositive motions are due September

20, 2021, and discovery is due to close on October 4, 2021. Accordingly, the Defendants

respectfully request that in the event the parties are to proceed with the original Complaint, that

the Court continue the current October trial date and that the Pre-Trial Scheduling Order be

adjusted accordingly.

       35.     Defendants are prepared to confer with the Trustee’s counsel, and

counsel if appropriate, with respect to an appropriate new proposed trial date and Pre-Trial Order.

                                          CONCLUSION

       WHEREFORE, the Defendants respectfully request that the Court deny the Motion to

Amend, proceed to continue the trial in this matter, and modify the Pre-Trial Scheduling Order

accordingly. Should the Court decide to grant the Motion to Amend, however, the Defendants

respectfully request that the Court direct the Trustee to (i) strike those portions of the Amended

Complaint that

                                                                     and (ii) redact the parts of the

Amended Complaint that quote or otherwise summarize communications provided by the

Defendants in discovery that were designated as “Confidential”. In addition, should the Court

decide to grant the Trustee’s request for an extension of the deadlines and trial date set forth in the

Pretrial Order and Second Pretrial Order, respectively, the Defendants request that the parties be

given an opportunity to confer on an adjusted schedule to provide to the Court.



Dated: August 16, 2021                                 /s/ Thomas J. McKee, Jr.
                                                       David G. Barger (VSB No. 21652)
                                                       Thomas J. McKee, Jr. (VSB No. 68427)
                                                       Greenberg Traurig, LLP



                                                  15
Case 20-03142-KRH   Doc 75    Filed 08/16/21 Entered 08/16/21 19:55:01       Desc Main
                             Document     Page 16 of 17



                                             1750 Tysons Boulevard, Suite 1000
                                             McLean, Virginia 22102
                                             Telephone: (703) 749-1300
                                             Facsimile: (703) 749-1301
                                             Email: bargerd@gtlaw.com
                                                    mckeet@gtlaw.com

                                             and

                                             J. Gregory Milmoe (admitted pro hac vice)
                                             Greenberg Traurig, LLP
                                             One International Place, Suite 2000
                                             Boston, MA 02110
                                             Telephone: (617) 310-6064
                                             Email: milmoeg@gtlaw.com

                                             Counsel to ULX Partners, LLC
                                             and UnitedLex Corporation




                                        16
Case 20-03142-KRH        Doc 75    Filed 08/16/21 Entered 08/16/21 19:55:01            Desc Main
                                  Document     Page 17 of 17



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of August, 2021, I caused a true and correct copy of
Defendants’ Objection to Trustee’s Motion for Leave to Amend Complaint and to Modify Pretrial
Scheduling Order to be served on Ms. Lynn L. Tavenner, as the Chapter 7 Trustee of LeClairRyan
PLLC, c/o Quinn Emanuel Urquhart & Sullivan LLP, as the Trustee’s special litigation counsel,
via electronic mail to: Erika L. Morabito (erikamorabito@quinnemanuel.com) and Brittany J.
Nelson (brittanynelson@quinnemanuel.com). An unredacted copy has also been emailed to Ms.
Morabito and Ms. Quinn.

                                                    /s/ Thomas J. McKee, Jr.
                                                    Thomas J. McKee, Jr. (VSB No. 68427)
                                                    Greenberg Traurig, LLP
                                                    1750 Tysons Boulevard, Suite 1000
                                                    McLean, Virginia 22102
                                                    Telephone: (703) 749-1300
                                                    Facsimile: (703) 749-1301
                                                    Email: mckeet@gtlaw.com

                                                    Counsel to ULX Partners, LLC
                                                    and UnitedLex Corporation
